        Case 1:19-cv-09009-KPF Document 26 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PASCUAL PORFIRIO MORENO,

                           Plaintiff,
                                                     19 Civ. 9009 (KPF)
                    -v.-
                                                          ORDER
MORRISON MANAGEMENT LLC,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      On October 1, 2020, the Court issued an Order granting a motion to

withdraw to Defendant’s prior counsel. (Dkt. #22). The Court noted that the

withdrawal of such counsel left Defendant, a limited liability company,

unrepresented and therefore in default. The Court gave Defendant until

October 9, 2020, to secure new counsel or face default proceedings. The Court

has now received Notices of Appearance for new counsel for Defendant. (Dkt.

#24-25). Therefore, Defendant is no longer in default and this action can

proceed.

      Prior to prior counsel’s departure, the parties were attempting to

schedule a mediation. The Court stayed that requirement while it was

resolving prior counsel’s motion to withdraw (Dkt. #21), but that stay is now

lifted. The Court ORDERS the parties to schedule a mediation, by October 22,

2020, for the months of either November or December. A mediation must

occur before the end of this calendar year.
      Case 1:19-cv-09009-KPF Document 26 Filed 10/08/20 Page 2 of 2




    SO ORDERED.

Dated: October 8, 2020
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
